internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 1-genin-149335-03 date sept number info release date index number re dear this is in response to your letter dated date according to the facts provided you intend to file a revocation of the s election of the above captioned company sec_1_1362-6 of the income_tax regulations provides as follows to revoke an election the corporation files a statement that the corporation revokes the election made under sec_1362 the statement must be filed with the service_center where the election was properly filed the revocation statement must include the number of shares of stock including non-voting stock issued and outstanding at the time the revocation is made a revocation may be made only with the consent of shareholders who at the time the revocation is made hold more than one-half of the number of issued and outstanding shares of stock including non-voting stock of the corporation each shareholder who consents to the revocation must consent in the manner required under sec_1_1362-6 in addition each consent should indicate the number of issued and outstanding shares of stock including non-voting stock held by each shareholder at the time of the revocation sec_1_1362-6 provides in part the following a shareholder’s consent required under sec_1_1362-6 must be in the form of a written_statement that sets forth the name address and taxpayer_identification_number of the shareholder the number of shares of stock owned by the shareholder the date or dates on which the stock was acquired the date on which the shareholder’s taxable_year ends the name of the s_corporation the corporation’s taxpayer identification genin-149335-03 number and the election to which the shareholder consents the statement must be signed by the shareholder under penalties of perjury we hope this information is helpful sincerely s david r haglund david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
